UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4943


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN F. RIGGS, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cr-00002-JPJ-PMS-4)


Submitted:   June 18, 2012                 Decided:   August 17, 2012


Before GREGORY, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. McAfee, TIMOTHY W. MCAFEE, PLLC, Norton, Virginia,
for Appellant.     Timothy J. Heaphy, United States Attorney,
Roanoke, Virginia, Albert P. Mayer, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven      F.    Riggs    appeals         his    210-month        sentence      and

six-year term of supervised release after pleading guilty to

conspiracy with intent to distribute OxyContin (oxycodone) or

its    equivalents     in     violation          of    21        U.S.C.     §§     841(a)(1),

841(b)(1)(C) and 846 (2006).               Riggs contends that:                  (1) the Drug

Equivalency      Tables      in     U.S.S.G       §    2D1.1          are   arbitrary       and

capricious and unconstitutional; (2) the district court abused

its discretion by denying his motion to withdraw his plea of

guilty; (3) the district court’s finding as to his attributable

drug   weight    for   sentencing          purposes         was    erroneous;        (4)   the

district   court’s        finding     that       Riggs       managed        or     supervised

another participant for sentencing purposes was erroneous; and

(5) the district court’s findings with respect to Riggs’s prior

criminal history for sentencing purposes were erroneous.

           For the reasons that follow, we affirm the district

court’s sentence.



                                            I.

           Riggs first asserts that the Drug Equivalency Tables

in U.S.S.G. § 2D1.1 have no rational basis and to sentence a

person   according      to    the    conversions            is    a    violation      of    due

process.        This   Circuit       has    previously            held      that    the    Drug

Equivalency Tables in U.S.S.G. § 2D1.1 are valid and do not

                                                 2
violate the Constitution.        See United States v. Bayerle, 898

F.2d 28, 32 (4th Cir. 1990).           That decision is binding, and

Riggs’s argument to the contrary is without merit.



                                     II.

          Riggs next contends that the district court’s denial

of his motion to withdraw his guilty plea constitutes an abuse

of discretion.       It is well-established that once the district

court has accepted a guilty plea, it is within the district

court’s discretion whether to grant a motion to withdraw it.

Fed. R. Crim. P. 11(d)(2)(b).          In deciding such a motion, the

key   factor    is   whether   the    Rule     11   hearing   was   properly

conducted.     United States v. Bowman, 348 F.3d, 408 414 (4th Cir.

2003).   If the Rule 11 proceeding is adequate, then a strong

presumption attaches that the plea is final and binding.              United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                   The

court also considers six additional factors:

      (1)whether the defendant has offered credible evidence
      that   his   plea   was  not   knowing  or   otherwise
      involuntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between entry of the plea and filing of
      the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether the withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(citing United States v. Moore, 931 F.2d 245, 248 (4th Cir.
                                           3
1991)).      The    movant     bears    the   burden    of    demonstrating      that

withdrawal should be granted.             United States v. Dyess, 478 F.3d

224, 237 (4th Cir 2007).

            Here, the district court conducted a thorough guilty

plea hearing in compliance with Fed. R. Crim. P. 11, ensuring

that Riggs understood:            his rights to plead not guilty, have a

jury trial, and be represented by an attorney; his trial rights

to   confront      and    cross-examine       witnesses,      be   protected     from

compelled self-incrimination, testify and present evidence, and

compel the attendance of witnesses; that he waived his trial

rights if he pled guilty; the nature of the charge to which he

was pleading guilty; the maximum possible and mandatory minimum

penalties    as    a     result   of    his   plea,    including     imprisonment,

fines, supervised release, and special assessments; and that the

court would consider not only the statutory provisions but also

sentencing        guidelines      and     other       sentencing      factors      in

determining     his      sentence.      The   court    also    ensured    that    his

guilty plea was voluntary, and that there was a factual basis

for the plea.

            Riggs affirmed that he had been over the indictment

with his counsel and that he had an opportunity to review and

discuss the charges with his attorney.                  Riggs also stated that

he was satisfied with his lawyer’s representation.                       When asked

if “anyone attempted in any way to force [him] to plead guilty,”

                                              4
Riggs   answered,       “I   wouldn’t    say    I    had    been   forced     to     plead

guilty, but I believe it’s in my best interests to.”                                 Riggs

further stated that he did not dispute or contest any of the

facts represented by the government and admitted at the hearing

that he sold some of the drugs.

             Because the district court conducted a thorough guilty

plea hearing in compliance with Fed. R. Crim. P. 11 and the

relevant factors weigh against Riggs’s motion to withdraw his

guilty plea, we cannot say that the district court abused its

discretion    by       denying   Riggs’s     motion    to    withdraw    his       guilty

plea.



                                         III.

             Riggs next argues that the district court erred in

calculating the quantity attributable to him for purposes of

calculating his base offense level for sentencing.                             A person

convicted of conspiracy to distribute controlled substances “is

accountable for all quantities of contraband with which he was

directly     involved        and     . . .      all     reasonably       foreseeable

quantities    of       contraband    that    were     within    the    scope    of    the

criminal activity the he jointly undertook.”                       U.S.S.G. § 1B1.3

(2009).

             In    United    States     v.   Bell,    this     Court   considered       a

conspiracy        to    distribute    oxycondone        in     which    one     of    the

                                               5
participants, Bell, had a legitimate prescription for some of

the pills she sold and also claimed that she retained some drugs

for personal use.         667 F.3d 431, 442 (4th Cir. 2011).                There,

this Court reaffirmed the proposition that where a defendant has

been convicted of conspiracy, drugs retained by the defendant

for personal use are considered “contraband with which he was

directly    involved”      and      therefore       “relevant      conduct”     for

sentencing purposes.        Bell,   557 F.3d at 422.        Under Bell, all of

the drugs Riggs handled or that were obtained on his trips to

Florida are properly attributable to him, and the district court

therefore    did    not   err    in   including       those      amounts   in   its

calculations.

            Moreover, in compliance with United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009), the district court performed

an individualized assessment of the evidence against Riggs, on

the record, and attributed to Riggs only those quantities that

were   confirmed     by   witnesses    who       appeared   at    the   sentencing

hearing.    The district court further noted that the estimate the

court used was “very conservative” in light of the testimony at

the hearing.       As such, the district court’s attribution to Riggs

of the drugs he handled and obtained was not clearly erroneous.




                                             6
                                               IV.

             Riggs next contends that the district court erred by

increasing       his     base    offense        level      for     being       a    manager      or

supervisor.         A    defendant       qualifies        for    the     adjustment        if    he

managed or supervised one or more other participants.                                    U.S.S.G.

§   3B1.1(b),     cmt.     2.       A    “participant”           is      a    person      who    is

criminally responsible for the commission of the offense and the

person need not be indicted or convicted.                          See id., cmt. 1.             The

indictment in this case charges Riggs with conspiring with his

co-defendants and “others, known and unknown to the grand jury.”

             The evidence presented supports the finding that Riggs

introduced participants to his system, exercised control over

them   as    they       accompanied       him       to    Florida,       and       had   plenary

authority over the terms of the trips.                             It was therefore not

clearly erroneous for the district court to agree with the PSR’s

recommendation          that    Riggs     was       a    manager    or       supervisor       with

respect     to   his     offense,        and    to       increase      his     offense      level

accordingly, pursuant to U.S.S.G. § 3B1.1(b).



                                               V.

             Finally,          Riggs’s    various          arguments         concerning         the

district court’s treatment of criminal convictions from his past

are likewise without merit.               The PSR calculated and the district

court adopted a criminal history score of twenty-one for Riggs.

                                                     7
Accordingly, Riggs was placed into criminal history category VI.

This    category        applies    wherever     thirteen       or    more    points     are

assigned.        U.S.S.G. Chapter 5, Part A.                   Thus, the sentencing

range    the    district        court    used   would    not    be    impacted     unless

Riggs’s    criminal       history       score   were    reduced      by   nine    or   more

points.

               The crux of Riggs’s argument is based on the premise

that    twelve     of    his     prior   convictions      –-    those     reflected      in

paragraphs 109, and 112-13, of the PSR –- should not have been

included in the computation of Riggs’s criminal history category

because    they     qualify        as    “relevant      conduct”     to     his   instant

conspiracy offense.             We disagree.

               Only Riggs himself attempted to connect these offenses

to the conspiracy, and then only at the sentencing hearing, when

he had a motive to do so.                Moreover, none of the offenses that

Riggs    seeks    to     connect    to    the   conspiracy      occurred      along    the

route to Florida and instead each occurred locally in Kentucky,

Tennessee, or Virginia.             Based on the totality of the evidence,

the     district        court     was    not    required       to    believe      Riggs’s

testimony, and did not err by rejecting it.                         See United States

v. Thompson, 554 F.3d 450, 452 (4th Cir. 2009).




                                                8
                                    VI.

           For   the    reasons    set    forth   above,    we   affirm   the

district   court’s     sentence.     We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                          9